     Case 4:18-cr-00223-RCC-DTF Document 338 Filed 10/04/19 Page 1 of 5



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
 4    Assistant U.S. Attorney
      State Bar No.: 029708
 5    405 West Congress, Suite 4800
      Tucson, Arizona 85701-5040
 6    Telephone: (520) 620-7300
      E-mail: anna.wright@usdoj.gov
 7            nathaniel.walters@usdoj.gov
      Attorneys for Plaintiff
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                             18-CR-223-TUC-RCC (DTF)
12                           Plaintiff,
                                                        GOVERNMENT’S RESPONSE TO
13            vs.                                    DEFENDANT’S MOTION IN LIMINE TO
                                                     PRECLUDE EVIDENCE OR ARGUMENT
14                                                     ABOUT THINGS HE DID NOT SAY
      Scott Daniel Warren,
15
                             Defendant.
16
17           The United States of America, by and through its undersigned attorneys, hereby
18    responds to the defendant’s Motion in Limine to Preclude Evidence or Argument About
19    Things He Did Not Say. Doc. 324. The government respectfully requests that the Court
20    deny the motion in its entirety because it has no basis in law or fact. The government’s
21    introduction of evidence regarding the defendant’s pre-arrest, non-custodial silence has no
22    constitutional implications, and may be used as substantive evidence of guilt and as
23    impeachment. See United States v. Oplinger, 150 F.3d 1061, 1065-67 (9th Cir. 1998);
24    United States v. Beckman, 298 F.3d 788, 795-96 (9th Cir. 2002).
25           I.     Background
26           At trial, Border Patrol Agent Brendan Burns testified that, on January 17, 2018, he
27    and Border Patrol Agent John Marquez established surveillance on the Barn and
28    approached the Barn after seeing the defendant give northbound directions to two
     Case 4:18-cr-00223-RCC-DTF Document 338 Filed 10/04/19 Page 2 of 5




 1    suspected illegal aliens. TR 5/30/19 at 48:11-17, 51:5-14, 57:21-67:7. Agent Burns spoke
 2    with the defendant in the driveway of the property, where he informed the defendant that
 3    he was there to investigate illegal alien activity on the property. Id. at 70:11-23, 72:3-8.
 4    Agent Burns further testified that he told the defendant he was going to go knock on the
 5    Barn’s door and that the defendant responded by saying he would follow Agent Burns to
 6    the Barn. Id. at 66:1-3, 73:21-74:2. Agent Burns further testified that, at that point, he and
 7    the defendant walked around the Barn to the main entrance, where they saw Agent Marquez
 8    there, and one of the illegal aliens sitting in an open doorway. Id. at 74:14-23. Finally,
 9    Agent Burns testified that at no point during these events did the defendant ever say that
10    there was anyone in the Barn, let alone two illegal aliens allegedly receiving medical care.
11    Id. at 73:9-21, 74:3-13. The defendant did not object to this testimony.
12           The government also cross-examined the defendant regarding his failure to tell
13    Agent Burns that there was anyone in the Barn, let alone two illegal aliens allegedly
14    receiving medical care. TR 6/6/19 at 130:10-131-13. The defendant objected to this line of
15    questioning at side-bar. Id. at 128:8-130:7. The Court overruled the objection. Id.
16           II.    Argument
17                  a. The government may introduce the defendant’s pre-arrest, pre-Miranda
18                      silence as both evidence of guilt and impeachment.
19           It is well-settled that a defendant may be impeached with his pre-arrest, non-
20    custodial silence if he chooses to testify at trial. Jenkins v. Anderson, 447 U.S. 231, 239
21    (1980). It is also well-settled that the government may introduce evidence of a defendant’s
22    pre-arrest, non-custodial silence as substantive evidence of guilt at trial. See Oplinger, 150
23    F.3d at 1065-67; Beckman, 298 F.3d at 795-96. This is because “[n]either due process,
24    fundamental fairness, nor any more explicit right contained in the Constitution is violated
25    by the admission of the silence of a person, not in custody or under indictment, in the face
26    of accusations of criminal behavior.” Oplinger, 150 F.3d at 1067, quoting United States v.
27    Giese, 597 F.2d 1170, 1197 (9th Cir. 1979).
28


                                                  -2-
     Case 4:18-cr-00223-RCC-DTF Document 338 Filed 10/04/19 Page 3 of 5




 1           In Oplinger, the government introduced as substantive evidence the defendant’s
 2    silence when accused by his supervisor of defrauding his employer. 150 F.3d at 1065-66.
 3    The defendant claimed on appeal that he remained silent, in part, because he knew “that
 4    his answers would be reported to the FBI, and argued that “’non-custodial, pre-arrest, and
 5    investigatory assertions’ of the right to remain silent are protected by the Fifth Amendment
 6    privilege against self-incrimination and the right to due process.” Id. at 1066. The Ninth
 7    Circuit roundly rejected this argument, reasoning that since “the government made no
 8    effort to compel [the defendant] to speak, he was free to act as he pleased.” Id. at 1067.
 9    “Consequently, the constitutional privilege against compelled self-incrimination simply
10    did not come into play.” Id.
11           While the defendant in Oplinger remained silent in the face of questions by his
12    supervisor, the defendant in Beckman remained silent as to certain information when
13    questioned by law enforcement at a port of entry. Beckman, 298 F.3d 788, 795. In that case,
14    the defendant testified at trial that he had been tricked into importing marijuana. Id. In
15    closing argument, the government suggested that if the defendant had been tricked, then he
16    would have said something to law enforcement at the port of entry. Id. Despite the
17    introduction of questioning by law enforcement rather than a civilian, the Ninth Circuit
18    found no difficulty in applying Oplinger to these facts and holding that “[n]o error resulted
19    from the government’s summation commentary on [the defendant’s] silence.” Id.
20           Like the defendant in Beckman, the defendant in this case remained silent during a
21    non-custodial encounter with law enforcement regarding certain material facts. Like the
22    defendant in Beckman, if the defendant were telling the truth regarding his defense at trial,
23    then he would have said something about these material facts at the time of his consensual,
24    non-custodial encounter with law enforcement. Specifically, if the defendant had no intent
25    to help the illegal aliens avoid detection by Border Patrol, then he would have told Agent
26    Burns they were in the Barn, especially since Agent Burns was on his way to knock on the
27    door to the Barn.
28


                                                  -3-
     Case 4:18-cr-00223-RCC-DTF Document 338 Filed 10/04/19 Page 4 of 5




 1           The defendant argues that Beckman can be distinguished from this case, because
 2    the defendant in Beckman remained silent at a port of entry “where the strictures of the
 3    Fourth Amendment have limited application.” Doc. 324 at 8. However, the location of the
 4    non-custodial encounter and the identity of the questioners played no role in the Ninth
 5    Circuit’s analysis in Beckman or Oplinger.
 6           The Ninth Circuit’s holdings in Oplinger and Beckman clearly apply in this case
 7    such that the government may introduce evidence regarding the defendant’s pre-arrest,
 8    non-custodial silence without implicating any constitutional protections.
 9                  b. The Fourth Amendment does not apply to pre-arrest, non-custodial
10                     silence.
11           Oplinger and Beckman make clear that the Fifth Amendment is not implicated by
12    use at trial of a defendant’s pre-arrest, non-custodial silence. The Fourth Amendment
13    simply does not apply to this situation, because, by its terms, the Fourth Amendment
14    protects “against unreasonable searches and seizures[.]” U.S. Const. amend. IV. The Fourth
15    Amendment does not create a right to remain silent independent of the Fifth Amendment.
16           When an individual is seized within the meaning of the Fourth Amendment, certain
17    constitutional protections apply. See Florida v. Royer, 460 U.S. 491, 497-499 (1983)
18    (discussing consensual encounters, custodial arrest and investigative detention). However,
19    “[i]f there is no detention – no seizure within the meaning of the Fourth Amendment – then
20    no constitutional rights have been infringed.” Royer, 460 U.S. at 498. Consistent with this
21    principle, a law enforcement officer may approach an individual in a public place and ask
22    him questions, and the individual may walk away and refuse to answer those questions. Id.
23    The Fourth Amendment is not implicated in this situation unless the individual is detained
24    without “reasonable, objective grounds” consisting of something more than the refusal to
25    answer questions. Id. Nothing in these cases limits the government’s ability to later use the
26    defendant’s silence as substantive evidence of guilt or impeachment.
27           In this case, the defendant’s encounter with Agent Burns was consensual. The
28    defendant even volunteered to accompany Agent Burns to the Barn. Agent Burns did not


                                                   -4-
     Case 4:18-cr-00223-RCC-DTF Document 338 Filed 10/04/19 Page 5 of 5




 1    arrest or further detain the defendant until after the agents determined that the suspected
 2    illegal aliens did not have documentation to be in the United States legally, and the
 3    defendant’s silence played no role in establishing probable cause for his arrest.
 4    Accordingly, no Fourth Amendment violation occurred.
 5           III.   Conclusion
 6           As discussed above, under clear Ninth Circuit and Supreme Court precedent, the
 7    government’s introduction of evidence regarding the defendant’s pre-arrest, non-custodial
 8    silence has no constitutional implications, and may be used as substantive evidence of guilt
 9    and as impeachment. Accordingly, the defendant’s motion should be denied in its entirety.
10           Respectfully submitted this 4th day of October, 2019.
11
                                                MICHAEL BAILEY
12                                              United States Attorney
13                                              District of Arizona
14                                              /s/ Anna R. Wright & Nathaniel J. Walters
15
                                                ANNA WRIGHT &
16                                              NATHANIEL J. WALTERS
17                                              Assistant U.S. Attorneys

18
19    Copy of the foregoing served electronically or by
      other means this 4th day of October, 2019, to:
20
      All ECF participants
21
22
23
24
25
26
27
28


                                                 -5-
